On the court’s own motion, its decision dated April 11, 1966 is. amended to read as follows : In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, entered November 24,1964, which, after a hearing, dismissed the writ and remanded relator to custody. Judgment reversed on the law, without costs, and proceeding remitted to the court below for the purpose of: (1) holding a further hearing; (2) assigning counsel to represent' relator on such hearing; and (3) making a determination de nono on the basis of the proof adduced upon such hearing. No questions of fact were considered. We believe it was error for the court below to disregard relator’s request that counsel be appointed to represent him and to dismiss the writ without granting that request *779(see People v. Hughes, 15 N Y 2d 172).
Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.